Citation Nr: 1315109	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury with osteoarthritis. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to August 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 0 percent rating for bilateral pes planus, and a 10 percent rating each for residuals of right and left knee injuries with osteoarthritis.  An interim (March 2009) rating decision increased the rating for bilateral pes planus to 10 percent, effective September 26, 2007 (the date of claim for increase).  As that rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating), the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  In September 2009 a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is included in the claims file.  The case is now in the jurisdiction of the Louisville, Kentucky RO.  

The matter of the rating for bilateral pes planus is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  Throughout, the Veteran's residuals of a right knee injury have been manifested by X-ray-confirmed arthritis with painful motion, but not compensable limitation of flexion or extension, and by mild but not moderate subluxation.  

2.  Throughout, the Veteran's residuals of a left knee injury have been manifested by X-ray-confirmed arthritis with painful motion, but not compensable limitation of flexion or extension, and by mild but not moderate subluxation.  




CONCLUSIONS OF LAW

1.  A 20 percent (but no higher) combined rating is warranted throughout for the Veteran's right knee disability (based on a formulation of 10 percent under Codes 5003, 5010 (for arthritis) and 10 percent under Code 5257 (for mild recurrent subluxation)).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2012).

2.  A 20 percent (but no higher) combined rating is warranted throughout for the Veteran's left knee disability (based on a formulation of 10 percent under Codes 5003, 5010 (for arthritis) and 10 percent under Code 5257 (for mild recurrent subluxation)).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A January 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records are associated with the claims file, and pertinent VA treatment records, have been secured.  His Virtual VA file (VA's electronic data storage system) has been reviewed, and no pertinent evidence was found.  The RO arranged for VA examinations in April 2008, January 2009, October 2009 and April 2011.  The Veteran's representative has asserted that the April 2008 VA examination was inadequate because there was no review of the claims file by the examiner.  At the DRO hearing the Veteran stated that VA examinations in April 2008 and January 2009 were inadequate for rating his service-connected knees disabilities.  The RO thereafter arranged for him to be re-examined, in October 2009 and in April 2011.  The Board finds the October 2009 and April 2011 VA examinations are adequate to assess the Veteran's bilateral knee disabilities as the examiners expressed familiarity with the history of the disabilities, and conducted thorough examinations of the Veteran, noting all findings necessary for proper determinations in the matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 




Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by application of a schedule of ratings, based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for such rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The instant claims for increase were filed in September 2007.  Historically, it has been established that the Veteran's service-connected right and left knee disabilities encompass arthritis (with any associated limitation of motion) and also any symptoms of subluxation/instability (and may be rated under the criteria for rating either type of manifestation or a combination of ratings assigned for the various manifestations).  

The Veteran's right and left knee disabilities are currently rated 10 percent each under Code 5010 (for traumatic arthritis).  Traumatic arthritis is rated as degenerative arthritis under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.   
38 C.F.R. § 4.71a, Code 5260.

Extension of the leg limited to 5 degrees or less warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

VA's General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint (VAOGCPREC 9-2004 (September, 2004)), and that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology (VAOPGCPREC 23-97 (July 1997)).
The Veteran's statements describing his symptoms and impairment are competent evidence to the extent that he can describe what he experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

On April 2008 VA joints examination, the Veteran described his history of knee injuries in service.  He injured his right knee playing soccer.  He had a dislocated patella that was treated with a cylinder cast for 6 to 8 weeks.  He injured the left knee playing volleyball, and underwent similar treatment for that knee.  He stated that following removal of the cast (1991), he reported pain and tenderness while running and jumping, and was placed on restricted duty.  He reported that his knees were sore and stiff, particularly with prolonged sitting.  He also reported  some loss of motion in the knees when he bends and extends.  On occasion his knees swell.  On physical examination he had a normal gait, and no limp.  Inspection of the knees revealed no swelling or synovial thickening.  McMurray's testing was negative.  Collateral and cruciate ligaments were intact.  There was pain over the patellar surface with any kind of compression.  There was no positive shift sign present.  There was evidence of mild crepitation over both knees.  Knee range of motion was 0 to 110 degrees, bilaterally.  

X-rays of the knees were interpreted as showing possibly some generalized mild degenerative changes in the knees with thinning of the cartilaginous surfaces.  The examiner noted that the Veteran had sustained dislocations of the patella of both knees, which had resulted in patellofemoral syndrome that has had some progression in both pain and stiffness and loss of motion.  The diagnosis was patellar dislocation, right and left knee with patellofemoral syndrome.  In an addendum to the April 2008 examination report, the examiner noted that the Veteran was able to do five DeLuca repetitions of both knees incurring mild loss of extension of approximately 5 degrees with parapatellar pain following.  

An August 2008 MRI [magnetic resonance imaging] showed mild anteromedial cartilage loss along the femoral condyle.  There was lateral subluxation of the patella.  There were severe degenerative changes and irregularity of the articular cartilage along the lateral trochlear cartilage with subchondral cyst formation.  The impressions were lateral patellar subluxation, patellar ligamentous thickening and edema with edema in the subpatellar fat, suggestive of lateral femoral condyle friction syndrome, correlate clinically, lateral trochlea and anteromedial articular cartilage loss, manifestation of degenerative joint disease, and ossicle along the inferior patellar ligament, probably a manifestation of old trauma near the tibial plateau.  

On January 2009 VA examination, the Veteran reported symptoms of giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He reported he had swelling and flare-ups of joint disease that was severe and occurred weekly and last 3 to 7 days.  There was no deformity, incoordination, locking episodes, or effusions.  Precipitating factors include increased or unusual physical activities; alleviating factors include rest, topical preparations ("Icy Hot"), and pain medication.  He stated "I hurt 3-4 days a week[.]"  He was able to stand for 15 to 30 minutes; and walk a quarter mile.  On physical examination his gait was normal.  The examiner noted bilateral knee tenderness, pain at rest, and guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, grinding, or patellar and meniscus abnormality.  There was no instability.  Range of motion studies revealed objective evidence of pain with active motion, bilaterally.  Left knee flexion was to 94 degrees, extension was normal (0 degrees).  Right knee flexion was to 95 degrees; and extension was normal (0 degrees).  There was evidence of pain following repetitive motion.  There was additional limitation after three repetitions of range of motion.  Pain was the most important factor.  Range of motion after repetitive motion was left flexion to 91 degrees and extension was 0 degrees.  Right flexion to 85 degrees, and extension was 0 degrees.  There was no joint ankylosis.  

X-rays of both knees showed mild bilateral medial compartmental narrowing.  There were no acute fractures or dislocations.  Alignment was anatomic.  There was no soft tissue swelling or effusions noted.  The impression was mild degenerative disease of the bilateral knees; no acute pathologic process.  The diagnoses were degenerative joint disease of the left and right knees.  It was noted that his left and right knee disabilities had significant effects on his usual occupational activities.  He had decreased mobility, decreased strength, and lower extremity pain.  His bilateral knee disability mildly affected his chores, exercise, and recreation.  There was no affect on shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  There was a moderate affect on sports.  

At the September 2009 hearing, the Veteran testified that when the pain in his knees is at its worst it tremendously affects his daily activities.  He stated that his knees are stiff in the morning when he gets up, and the doctor has prescribed medication for pain that he takes on a daily basis.  He stated that for at least six to seven years, his patella has had a tendency to slip; and when he feels it moving to a certain area, he rests and allows it to subside.  

On October 2009 VA joint examination, the Veteran reported that his treatment consisted of pain medication and bilateral knee braces.  There was no history of hospitalization or surgery for the knees.  He reported symptoms of pain, stiffness, weakness, and decreased speed of joint motion.  There was no deformity, giving way, instability or incoordination.  Episodes of dislocation or subluxation were less than once a year.  There were no locking episodes or effusions.  There was swelling and tenderness.  Joint motion was affected.  Flare-ups of joint disease were moderate and occurred weekly for 1 to 2 days.  He stated that he was unable to stand for more than a few minutes, and walk more than a few yards.  He occasionally used a cane.  On physical examination his gait was antalgic.  There was no evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  The knees were tender.  He had pain at rest in both knees.  He had weakness, abnormal motion and guarding of movement.  There was no crepitation, mass behind the knee, meniscus abnormality, or instability.  He had clicks or snaps, grinding, and patellar abnormality.  He had painful tibial tendons and loss of motion.  There was moderate weakness of the knees.  There was objective evidence of pain with active motion on both sides.  Flexion was to 80 degrees, and extension was 0 degrees bilaterally.  There was objective evidence of pain following repetitive motion; and additional limitations after three repetitions of range of motion.  Flexion was to 80 degrees and extension to 5 degrees bilaterally after repetitive motion.  X-rays showed mild degenerative disease of the bilateral knees; and no acute pathologic process.  The diagnoses were history of bilateral patellar dislocation.  The Veteran was employed full-time as a vocational rehabilitation manager, for 1 to 2 years.  He lost less than one week from work during the last 12-month period.  He related that his bilateral knee disability had a moderate affect on chores, shopping and traveling; a severe affect on sports, recreation, exercise, and driving; feeding, bathing, dressing, toileting, and grooming were not affected.  The examiner noted that there was mild degenerative arthritis on x-rays of both knees.  

On April 2011 VA joints examination, the Veteran reported that his response to current treatment for his bilateral knee disability (which included bilateral knee braces and medication) was poor.  He reported bilateral knee symptoms of giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He had episodes of dislocation or subluxation several times a year but less than monthly, and locking that occurred one to two times a year.  He experienced warmth, redness, swelling and tenderness.  There was no deformity, flare-ups of joint disease, or constitutional symptoms of arthritis.  He was unable to walk more than a few yards.  He reported using his cane three times weekly and his knee braces daily.  On physical examination, his gait was antalgic.  There was no other evidence of abnormal weight bearing.  There was no loss of bone or part of a bone, or inflammatory arthritis.  There was edema, tenderness, pain at rest, abnormal motion, grinding, and patellar abnormality (history of dislocation), bilaterally.  There was no crepitation, mass behind the knees, clicks or snaps, instability, or meniscus abnormality.  There were no abnormal tendons or bursae, or other knee abnormalities.  There was objective evidence of pain with active motion, bilaterally.  Flexion of the left knee was to 95 degrees; extension was normal.  Flexion of the right knee was to 90 degrees; extension was normal.  There was objective evidence of pain following repetitive motion.  However, there was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  X-rays of the knees showed minimal degenerative changes of the tibial spines.  Small loose bodies were identified at the posterior aspect of the left knee joint.  There was no acute fracture, dislocation or joint effusion identified.  The impression was stable mild degenerative changes, most pronounced at the left patella.  The diagnosis was post bilateral knee dislocations and bilateral mild degenerative arthritis.  It was noted that the Veteran was employed full-time as a Veterans service officer, for the past 2 to 5 years.  He reported that he had missed about a month from work due to his feet, knees, and doctor appointments.  It was noted that he experienced decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain due to the impact from his bilateral knee disabilities.  Absenteeism at work  had increased.  His chores were moderately affected.  Shopping, exercise, recreation and traveling were severely affected.  There was no affect as to feeding, bathing, dressing, toileting, grooming, and driving.  His bilateral knee disability prevented him from participating in sports.

The Board finds that in addition to 10 percent ratings each for arthritis with painful motion of the knees, the Veteran's knees also each warrant a separate rating of 10 percent under Code 5257.  The record reasonably supports that the Veteran has had mild recurrent subluxation, of each knee (shifting of patella) throughout the appeal period.  At the September 2009 hearing the Veteran testified that for the past six to seven years, his patella has had a tendency to slip.  Further, reports of giving way and instability of the knees are in VA examination reports.  These subjective reports, by the Veteran, cannot be discounted unless he is found not credible, and in this regard, his credibility has not been challenged.  As a layperson he is capable of observing patella-slipping.  

Further, there is clinical evidence of subluxation.  On April 2008 VA examination patellar dislocation (right and left knees) was diagnosed.  An August 2008 MRI of the right knee showed lateral patellar subluxation.  On January 2009 VA examination the examiner noted that right and left knee dislocation was associated with degenerative joint disease of the right and left knee.  On October 2009 VA examination the diagnosis was history of patellar dislocation, right side more painful than the left.  On April 2011 VA examination, the diagnosis was post bilateral knee dislocations and mild degenerative arthritis.  [Notably instability was not shown on physical examination during any VA examination].  The Veteran's reports of lay observations, considered with the clinical indicia of subluxation, reasonably establish entitlement of a separate 10 percent rating for each knee under Code 5257.  In the absence of any notation of subluxation or instability during any examination, the evidence does not support a finding of moderate such impairment (so as to warrant a 20 percent rating under Code 5257).  
Regarding the ratings for arthritis with painful motion, the Board notes initially that 10 percent is the maximum rating for a joint under Code 5003.  No examination found compensable limitations of flexion or extension (so as to warrant compensable ratings under Codes 5260, 5261), even with DeLuca factors, such as pain and use considered.  Pathology warranting ratings under other diagnostic codes for rating knee disability (such as ankylosis, semilunar cartilage) is not shown.

In summary the Board finds, with resolution of reasonable doubt in his favor, the Veteran's right and left knee disabilities each warrant a 20 percent (but no higher) combined (based on a formulation of 10 percent under Code 5003 and 10 percent under Code 5257) rating throughout.

The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  The evidence does not show (nor has the Veteran specifically alleged) any manifestations/impairment of function not encompassed by the schedular criteria for the20 percent  ratings now assigned for his right and left knee disabilities.  Therefore, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record shows that the Veteran has been employed full-time throughout.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A 20 percent (but no higher) combined rating for right knee disability (based on 10 percent under Codes 5003, 5010 and 10 percent under Code 5257) is granted throughout the appeal period, subject to the regulations governing payment of monetary awards.

A 20 percent (but no higher) combined rating for left knee disability (based on 10 percent under Codes 5003, 5010 and 10 percent under Code 5257) is granted throughout the appeal period, subject to the regulations governing payment of monetary awards.


REMAND

The notice provisions of the VCAA appear to be satisfied, however, regarding the matter of the rating for bilateral pes planus, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in further development of the facts pertinent to the matter.  See 38 C.F.R. § 3.159 (2012). 

On April 2011 VA examination for feet, the Veteran reported that he had missed about a month from work due to doctor appointments for his feet.  Records of such evaluations and/or treatment are not associated with the record, are pertinent evidence, if VA are constructively of record, and must be secured for a clearer picture of the bilateral foot disability..  Furthermore, clinical findings reported present an apparently inconsistent picture of the disability; e.g., they note that the Veteran can walk only a few yards and also note that the Veteran requires use of a cane for his feet only 3 times a week .  Another VA examination is necessary to assess the severity of the disability.

Accordingly, the case is REMANDED for the following: 

1.  The RO should secure for association with the claims file complete records of all VA evaluations and/or treatment the Veteran has received since April 2010 for bilateral pes planus.  The RO should also ask the Veteran to identify any private evaluations and/or treatment he has received for from April 2010 to the present, and to submit releases for VA to secure any such records.  He should specifically identify (and provide any necessary releases for) records of those occasions of treatment for the feet that resulted in his loss of 4 weeks of work in the year preceding April 2011.  The RO must secure for the record complete clinical records of all evaluations and treatment from all providers identified.

3.  The RO should thereafter arrange for the Veteran to be examined by a podiatrist to determine the current severity of his service connected bilateral pes planus.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions responding to the following:

a).  The examiner should identify and describe in detail all symptoms and impairment attributable to the Veteran's service-connected bilateral pes planus.  

b).  The examiner should note whether the Veteran has i) objective evidence of marked deformity (i.e., pronation, abduction), and if so, identify such evidence; ii) any indication of swelling on use; iii) characteristic calluses; iv) extreme tenderness of the plantar surfaces of the feet; and/or, v) marked inward displacement and severe spasm of the tendo achillis on manipulation.  The examiner should also indicate whether orthopedic shoes and/or appliances improve the Veteran's pes planus.

c).  The examiner should comment on the nature and extent of functional impairment associated with the disability, i.e., comment to what extent the Veteran abilities to walk and stand are limited, whether he requires assistive devices for ambulation, describe the treatment regiment (to include any medications), and note any manifestations/functional limitations  found. 

The examiner must explain the rationale for all opinions.

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


